DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
3.	Claims 4-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim--.  See MPEP § 608.01(n).  Accordingly, the claims 4-10 have not been further treated on the merits.
                                                                                                                         
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The term “HCC” needs to be defined.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerk et al. (WO 2015/006456, English equivalent, US 2016/0108157, is being used in this examination).
Cerk et al. disclose a composition comprising an ethylene/alpha-olefin (C3-C20) interpolymer having a density less than or equal to 0.890 g/cc, HCC value less than or equal to 6.0%, and flowability greater than or equal to 125.0 g/sec (claims 1, 6, 8 and 10).  -648.6 x 0.89 + 569.4 = -7.85 which is less than 6.0%.
The limitations of claim 2 can be found in Cerk et al. at claim 1, where it discloses the less than or equal to 6.0%.  This rejection is based on one overlapping point.
The limitations of claim 3 can be found in Cerk et al. at claims 1 and 6, where it discloses the -648.6 x 0.89 + 570.9 = -6.35 which is less than 6.0%.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim Rejections - 35 USC § 102/103

9.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Braganca et al. (US 2006/0166812).
Braganca et al. disclose a composition comprising ethylene/butane interpolymer having a comonomer content of 7.7 to 9.4% and a density from 0.917 to 0.919 or 0.889 to 0.920 (Table 1, [0094]).  -648.6 x 0.917 + 569.4 = -25.37 which is less than 7.7 to 9.4%.
	When the (structure or composition) recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed (structure or composition), the claimed physical properties relating to aged flowability would be expected to be present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
The limitations of claim 2 can be found in Braganca et al. at Table 1, where it discloses the comonomer content of 7.7 to 9.4% 
The limitations of claim 3 can be found in Braganca et al. at Table 1, where it discloses the -648.6 x 0.917 + 570.9 = -23.87 which is less than 7.7 to 9.4%.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762